Citation Nr: 0836405	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for arthritis, claimed as 
secondary to poisoning from drinking from a lister bag.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
September 1947 to September 1951, and in the U.S. Air Force 
from October 1961 to August 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Providence, Rhode Island 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2005 rating decision denied the veteran's service 
connection claim for arthritis, claimed secondary to 
poisoning from drinking from a lister bag.  The veteran filed 
a timely notice of disagreement with this decision and the RO 
issued a statement of the case in March 2005.

In his substantive appeal statement of April 2005, the 
veteran indicated he desired a hearing before his local RO 
and in November 2007 he requested this hearing be delayed, so 
VA could obtain more evidence to support his claim.  In 
January 2008, a telephonic conference was held in lieu of 
this hearing and the RO agreed to attempt to obtain more of 
the veteran's service treatment records from the National 
Personnel Records Center.  In September 2008, the RO issued a 
supplemental statement of the case indicating the veteran's 
service treatment records were considered complete, and the 
veteran's service connection claim remained denied.  

Later that month, the veteran's appeal was certified to the 
Board, and within a week, the veteran submitted a statement 
indicating he desired a video hearing before a Member of the 
Board concerning his service connection claim.  Given this 
timely request for a hearing, it will be accommodated.  

Accordingly, the case is REMANDED for the following action:

The RO should add the appellant's name to 
the schedule of video hearings to be 
conducted at the RO before a Member of the 
Board, and notify him of the scheduled 
hearing at his latest address of record.  
A copy of the notice provided to the 
appellant of the scheduled hearing should 
be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




